Citation Nr: 0610157	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-01 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a skin disability, to 
include sarcoidosis, due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from January 1967 until 
October 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  The veteran had active service in the Republic of Vietnam 
between January 9, 1962 and May 7, 1975.

2.  The competent evidence fails to show that the veteran's 
skin disability, claimed as sarcoidosis, was causally related 
to herbicide exposure or any other incident of active 
service.


CONCLUSION OF LAW

A skin disability, claimed as sarcoidosis was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of a January 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  Such notice did not inform the veteran as to the 
rating criteria for skin disabilities, nor did it apprise the 
veteran as to the law pertaining to effective dates.  
However, because the instant decision denies the veteran's 
claim of entitlement to service connection for skin 
sarcoidosis, no disability evaluation or effective date will 
be assigned.  As such, there can be no possibility of any 
prejudice to the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the August 2004 
Supplemental Statement of the Case included such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also associated with 
the claims file are reports of VA and private post service 
treatment and examination.  Additionally, the claims file 
contains the veteran's own statements in support of his 
claim.  In this regard, the veteran indicated in his November 
2003 substantive appeal that the VA Medical Center in 
Louisville was in the process of scheduling a biopsy to 
determine if he has soft tissue sarcoma.  However, there is 
no indication that such testing ever occurred.  Indeed, a 
deferred rating decision dated in April 2004 revealed that 
the VA Medical Center in Louisville had been contacted and 
that there no additional treatment records were found.  
Moreover, in a February 2004 communication the veteran 
indicated that he had no further evidence to submit.  This 
suggests that no such biopsy was ever scheduled and that the 
veteran was not receiving ongoing treatment for the 
disability at issue.  Thus, while the veteran's accredited 
representative states in the March 2006 informal hearing 
presentation that "it appears that the veteran has been 
actively receiving treatment through VAMC Louisville," the 
evidence of record, as described above, does not indicate 
ongoing treatment.  In fact, the evidence expressly indicates 
a negative search at the VAMC in Louisville.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.  

The veteran is claiming entitlement to service connection for 
skin sarcoidosis.  
At the outset, the Board has considered whether presumptive 
service connection as a chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), sarcoidosis, is 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest or 
aggravated to a degree of 10 percent or more within 1 year 
from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3) (as amended by 67 Fed. Reg. 67792-677793 (Nov. 
7, 2002)).  As the evidence of record fails to establish any 
clinical manifestations of sarcoidosis within the applicable 
time period, the criteria for presumptive service connection 
on the basis of a chronic disease have not been satisfied.  

The Board will now address the veteran's central contention.  
Specifically, he claims that his skin disability resulted 
from exposure to herbicides during service.  As such, the 
presumption afforded under 38 C.F.R. § 3.309(e) must be 
considered, as will be discussed below.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6) (2005).  

In the present case, the veteran had active service in 
Vietnam during the period specified under 38 C.F.R. § 
3.307(a)(6) (2005).  As such, it is presumed that he was 
exposed to herbicide agent while on active duty.  Moreover, 
affirmative evidence does not exist to rebut that 
presumption.  

If, as here, exposure to herbicides is established, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2005) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) (2005) are also satisfied: 
Chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; chronic 
lymphocytic leukemia; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2005).  

Note (1) to this diagnostic section states that the term 
"soft tissue sarcoma" includes the following:  Adult 
fibrosarcoma; Dermatofibrosarcoma protuberans; Malignant 
fibrous histiocytoma; Liposarcoma; Leiomyosarcoma; 
Epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
Rhabdomyosarcoma; Ectomesenchymoma; Angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); Proliferating 
(systemic) angioendotheliomatosis; Malignant glomus tumor; 
Malignant hemangiopericytoma; Synovial sarcoma (malignant 
synovioma); Malignant giant cell tumor of tendon sheath; 
Malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e) (2005).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii) (2005).

Despite presumed exposure to an herbicide agent, presumptive 
service connection under 38 C.F.R. § 3.307(a)(6) is still not 
for application.  Indeed, the veteran's skin disability has 
been diagnosed as contact dermatitis.  As such disability is 
not among those listed under 38 C.F.R. § 3.309(e), 
presumptive service connection on the basis of herbicide 
exposure is precluded.

Where the evidence, as here, does not warrant presumptive 
service connection, the United States Court of Appeals for 
the Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In this vein, the claims file contains a September 
2001 statement written by D. M., M.D.  In such communication, 
Dr. D. M. noted that the veteran had skin lesions on his legs 
and other sun-exposed areas which resemble skin sarcoidosis.  
He expressed the opinion that the veteran's skin problems 
were most probably due to Agent Orange.  

The Board does not find Dr. D. M.'s September 2001 opinion to 
be persuasive.  First, while he states that the veteran's 
skin lesions resembled sarcoidosis, he failed to clarify that 
the objective evidence showed only contact dermatitis.  
Moreover, in
offering his opinion, there is no indication that Dr. D. M.  
had access to the veteran's claims folder.  Indeed, he did 
not address the absence of skin complaints or findings for 
over 20 years following service.  In fact, Dr. D. M.'s 
etiological opinion was not accompanied by any supporting 
rationale.  He noted that the veteran's son had spina bifida, 
apparently in support of the proposition that the veteran was 
exposed to Agent Orange.  However, as previously discussed, 
such exposure is already presumed here.  The critical inquiry 
is whether it is at least as likely as not that the veteran's 
current skin disability resulted from such herbicide 
exposure.  On this point, Dr. D. M. offered only a bare 
conclusion.  

For the reasons discussed above, Dr. D. M.'s September 2001 
opinion is not found to be probative.  Moreover, no other 
competent evidence finds that the veteran's current skin 
disability is causally related to herbicide exposure or any 
other incident of active service.  The veteran himself has 
expressed such belief.  However, he has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, while the veteran's service in Vietnam allows 
for a presumption of herbicide exposure in the present case, 
his contact dermatitis is not among the diseases listed under 
38 C.F.R. § 3.309(e), precluding a grant of presumptive 
service connection as due to herbicide exposure.  
Furthermore, the competent evidence does not otherwise 
attribute the veteran's skin disability to herbicide exposure 
or any other incident of active service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to service connection for a skin disability, to 
include sarcoidosis, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


